      Case: 1:20-cv-01986 Document #: 27 Filed: 08/28/20 Page 1 of 3 PageID #:110




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


MAIA KORMAN,                                )
                                            )
        Plaintiff,                          )
                                            )       No.    20-cv-1986
vs.                                         )
                                            )       Hon. Virginia Kendall
CITY OF CHICAGO, a municipal                )
corporation, Police Officer FELIPE          )
DE LA GARZA, Police Officer NICOLE          )
RODAK, Police Officer AGUSTIN               )
CERVANTES, Police Officer ROBERT            )
S. KUBON, Police Officer PAUL M.            )
SADOSKI,                                    )
                                            )
                                            )
        Defendants.                         )


To:     Jordan Marsh
        Law Office of Jordan Marsh, LLC
        5250 Old Orchard Road
        Suite 300
        Skokie IL 60077
        p (312) 401-5510
        jordan@jmarshlaw.com


         Pursuant to the Mandatory Initial Discovery Pilot Program standing order, Defendants are
filing this Notice of Service using the Court’s electronic filing system to document that
Defendants’ Joint Responses to Mandatory Initial Discovery has been served upon the above-
listed counsel of record in this matter on the date of this filing.

Dated: August 28, 2020
                                                       Respectfully submitted,

                                                       /s/ Dortricia Penn
                                                       Dortricia Penn
                                                        Assistant Corporation Counsel III



                                                1
    Case: 1:20-cv-01986 Document #: 27 Filed: 08/28/20 Page 2 of 3 PageID #:111




City of Chicago Law Department
30 North LaSalle Street, Suite 900
Chicago, IL 60602
(312) 744-2826 (Phone)
(312) 744-6566 (Fax)

Jennifer Bagby, Chief Assistant Corporation Counsel
Michelle McGee, Assistant Corporation Counsel III




                                              2
      Case: 1:20-cv-01986 Document #: 27 Filed: 08/28/20 Page 3 of 3 PageID #:112




                                       Certificate of Service



        I, the undersigned attorney, certify that I filed this document using the Court’s electronic
filing system on August 28, 2020. As a result, electronic copies of the filed document were
served upon all counsel of record. Additionally, a copy of the filed document may have been
provided to the Court depending upon the Court’s standing order.



                                                      /s/ Dortricia Penn
                                                      Dortricia Penn


To:
          Jordan Marsh
          Law Office of Jordan Marsh, LLC
          5250 Old Orchard Road
          Suite 300
          Skokie IL 60077
          p (312) 401-5510
          jordan@jmarshlaw.com


                                              /s/ Dortricia Penn
                                              Assistant Corporation Counsel




                                                  3
